To the Honorable Senate
State of Alabama
State Capitol
Montgomery, Alabama 36130
Gentlemen:
On February 15, 1977, we received your request for an advisory opinion relative to Senate Bills 195 and 196, a copy of which is attached.
Senate Bill 195 allows individuals to carry back, and carry forward net operating losses as deductions from gross income, while Bill 196 allows the same treatment of net operating losses to domestic and foreign corporations. In either instance — carry back or carry forward net operating loss— *788the taxable income of an individual and a corporation is affected, that is, decreased. This in turn decreases the income tax payable to the State of Alabama. Both bills, therefore, are bills to decrease revenue. And, revenue bills must originate in the House of Representatives. See Opinion of the Justices, 238 Ala. 289, 190 So. 824.
We are of the opinion that Senate Bills 195 and 196 violate § 70, Constitution 1901.
Because these bills are revenue bills and must, under § 70 of the Constitution, originate in the House of Representatives, we pretermit discussion of whether they violate § 100. They would have to pass constitutional muster under § 70 before consideration of § 100.
Respectfully submitted,
C. C. TORBERT, Jr., Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAMUEL A. BEATTY
Justices.